Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 10, 2015

                                           No. 04-15-00201-CV

           IN RE TEXAS MUNICIPAL LEAGUE JOINT SELF-INSURANCE FUND
                 a/k/a The Texas Municipal League Intergovernmental Risk Pool

                                           Original Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On April 6, 2015, relator filed a petition for writ of injunction. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of injunction is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on April 10, 2015.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court



1
  This proceeding arises out of Cause No. 14-10-53721-CV, styled Housing Authority of the City of Alice v. Texas
Municipal League Joint Self-Insurance Fund and Texas Municipal League Intergovernmental Risk Pool, pending in
the 79th Judicial District Court, Jim Wells County, Texas, the David A. Sanchez presiding.